METZGER, Judge.
This is a review of a final order of the Industrial Commission of Colorado granting claimant, Robert James Gold, replacement of adaptive equipment for his van. We dismiss the petition.
On March 10, 1976, claimant, as the result of a work-related automobile accident, suffered a severe spinal cord injury which left him a quadriplegic. After the statutory maximum for medical benefits due from the employer’s insurance carrier was reached, claimant was admitted to the Major Medical Insurance Fund (Fund). The Fund authorized vocational rehabilitation counseling and other efforts including a ramp at claimant’s home and modifications to his van. When claimant abandoned his vocational rehabilitation efforts, the State Compensation Insurance Fund admitted total disability; the Fund continues to cover claimant’s medical benefits.
In 1981 claimant requested that the Fund replace the worn and unsafe adaptive equipment for his van. The Director of the Division of Labor denied the request. Claimant appealed, and a hearing officer for the Department of Administration ordered the Fund to replace the van’s adaptive equipment. The Industrial Commission affirmed; the Director of the Division of Labor, as Administrator of the Fund, seeks review.
Claimant asks that we dismiss the petition on the grounds that the Major Medical Insurance Fund is not a legal entity which can sue or be sued. We agree and conclude that the statutory provisions creating the Major Medical Insurance Fund, § 8-66-101, et seq., C.R.S. (1983 Cum.Supp.) con*811-813tain no authorization for the fund to initiate or defend any lawsuit.
Consequently, for reasons similar to those expressed in Sears Roebuck & Co. v. Baca, 670 P.2d 1244 (Colo.App.1983) (cert. granted September 6, 1983); Black Mountain Spruce Inc. v. Johnson, 670 P.2d 1241 (1983) (cert. granted October 11, 1983); and St. Thomas More Hospital v. Industrial Commission, 674 P.2d 993, (Colo.App.1983) (cert. granted January 9, 1984), the petition is dismissed.
PIERCE and BERMAN, JJ., concur.